      Case 1:17-cv-09276-PAE-BCM Document 439 Filed 02/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THE BARTER HOUSE, INC., and BRIAN DIMARCO,

                                        Plaintiffs,                   17 Civ. 9276 (PAE) (BCM)
                         -v-
                                                                                ORDER
 INFINITY SPIRITS LCC, a limited liability company, DON
 GOOD TEQUILA COMPANY, LLC, a limited liability
 company, EUROPEAN INFINITY GROUP INC., a
 corporation, and BRIAN HOPKINS, an individual,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

        The Court has received correspondence from plaintiffs as to their availability for a jury

trial in the second quarter of 2021, but has not received availability from defendant Brian

Hopkins. In the event that trial in this case does not go forward in March 2021 as presently

provisionally scheduled, the Court, using the procedures in this District governing the scheduling

of jury trials during the COVID-19 pandemic, will seek to schedule a jury trial in May 2021,

beginning on May 10, 2021. The Court expects to be notified of the specific trial date assigned to

this case within several weeks. It is possible, given the number of criminal cases waiting to be

tried, that the case will be assigned a trial date as a backup behind one or more trials with higher

priority.

        Counsel are responsible for assuring that they, and all trial witnesses, (1) are available to

attend the trial in person on the dates set, and (2) will be in full compliance with all public-health
     Case 1:17-cv-09276-PAE-BCM Document 439 Filed 02/09/21 Page 2 of 2




requirements governing travel to New York City and entry into this courthouse, including any

requirements of advance quarantines. 1

       SO ORDERED.

                                                            
                                                          ______________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: February 9, 2021
       New York, New York




1
  The Court understands that Mr. Hopkins, who is proceeding pro se, has not yet obtained ECF
credentials. The Court will email a copy of this order to Mr. Hopkins but directs him to
forthwith obtain ECF credentials so that he will promptly receive updates related to trial
scheduling.
                                               2
